Citation Nr: 0014999	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran, who was born in July 1944, served on active duty 
from June 1962 until August 1964.

This appeal arises from determinations by the regional office 
denying entitlement to a permanent and total disability 
rating for pension.


FINDINGS OF FACT

1.  In a rating in June 1998, the veteran's disabilities and 
ratings were listed as follows: liver disease, evaluated as 
30 percent disabling; degenerative joint disease of the right 
ankle, evaluated as 20 percent disabling; chronic obstructive 
pulmonary disease, evaluated as 10 percent disabling; 
depression, evaluated as 10 percent disabling; and 
esophagitis, evaluated as 0 percent disabling; for a combined 
evaluation of 60 percent. 

2.  In 1999, the veteran was evaluated for seizures following 
an automobile accident, possibly secondary to alcohol 
withdrawal, peripheral neuropathy, emphysema, and rhinitis.  

3.  At a video conference hearing from Des Moines, Iowa, in 
February 1999, the veteran and his wife testified that the 
veteran's physical condition and psychological problems had 
increased in severity recently. 

4.  With the testimony at the hearing and the evidence of 
additional disability, the veteran's claim for entitlement to 
a permanent and total disability rating for pension is 
plausible. 





CONCLUSIONS OF LAW

The claim for a permanent and total disability rating for 
pension is well grounded. 38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15-4.17, and 
Part 4. (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  In essence, in a 
rating in June 1998, the veteran was assigned disability 
ratings for several disabilities, with a combined evaluation 
of 60 percent.  At a video conference hearing from Des 
Moines, Iowa, in February 1999, the veteran and his wife 
testified that the veteran's physical condition and 
psychological problems had increased in severity recently.  
They mentioned that the veteran had been involved in an 
automobile accident in January 1999 and that, subsequently, 
he had a return of seizures which had been absent for a few 
years, and increased problems with emphysema.  They also 
mentioned that he developed peripheral neuropathy, and that 
he continued to have problems with anxiety, depression, and 
arthritic-type pain in the ankles and right knee.  Subsequent 
to the hearing, the veteran submitted additional medical 
evidence related to treatment in 1999 for several of these 
disabilities.

With the testimony at the hearing and the evidence of 
additional disability, the veteran's claim for entitlement to 
a permanent and total disability rating for pension is 
plausible.  He has raised the prospect of additional 
disability and disabilities that might render him 
unemployable or otherwise meet the criteria for pension.  


ORDER

The veteran's claim for a permanent and total disability 
rating for pension is well grounded.  To this extent, the 
benefit sought on appeal is granted. 

REMAND

The various medical records show that the veteran's principal 
problem is alcohol abuse, with several failed attempts at 
abstinence through various hospital programs.  He also has 
several physical disabilities and psychological problems.  

The veteran's claim for pension is well grounded, and there 
is a duty to assist the veteran.  The testimony by the 
veteran and his wife and the new medical evidence suggest the 
presence of additional disability and the need for a new 
examination to evaluate the current symptoms and 
manifestations of the veteran's physical disabilities and 
psychiatric impairment.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions: 

1.  The regional office should obtain 
copies of all of the veteran's outpatient 
treatment reports since January 1, 1999.  

2.  The regional office should make 
arrangements for special orthopedic, 
neurological, respiratory, and 
psychiatric examinations of the veteran.  
All clinical tests which are necessary 
for the examination should be conducted.  
Specifically, the respiratory examination 
should include pulmonary function studies 
and other appropriate studies.  The 
orthopedic examination should include 
X-rays of the ankles and knees, if deemed 
appropriate.  The neurological 
examination should contain an 
electroencephalogram and electromyogram, 
if deemed appropriate.  The orthopedic 
and neurological examinations should 
include a detailed description of any 
pain, weakness, fatigability, and 
functional loss, if any, relating to any 
disabilities found, as well as pertinent 
ranges of motion, considering DeLuca v. 
Brown, 6 Vet. App. 321 (1993).  The 
claims folder should be made available to 
the examiners prior to and during the 
examinations of the veteran.  

3.  After the above has been 
accomplished, the regional office should 
again review the veteran's claim for a 
permanent and total disability rating for 
pension, assigning percentage ratings for 
each of the veteran's various 
disabilities.  The regional office should 
also make a determination whether the 
veteran is entitled to a permanent and 
total disability rating based on either 
the "average person" test or the 
unemployability standards.  

If the veteran's claim is again denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  The supplemental statement of the 
case should contain percentage ratings for each of the 
veteran's disabilities, and the reasons and bases why such 
percentage ratings were assigned.  The supplemental statement 
of the case should also contain the reasons and bases for the 
denial of the veteran's claim under all criteria for 
entitlement to pension.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




